FMI Focus Fund FMIOX Quarter-End Positions 06/30/2010 Unaudited CUSIP SYMBOL SECURITY DESCRIPTION SHARES HELD PRICE MARKET VALUE PERCENTAGE OF TOTAL NET ASSETS ANF Abercrombie & Fitch Co. ALTR Altera Corp. ACI Arch Coal, Inc. ARW Arrow Electronics, Inc. ASBC Associated Banc-Corp. 05367P100 AVID Avid Technology, Inc. B Barnes Group Inc. BECN Beckmanm Coulter, Inc. BRC Brady Corp. BC Brunswick Corp BKC Burger King Holdings Inc. 14161H108 CATM Cardtronics, Inc. CE Celanese Corp. CBI Chicago Bridge & Iron Co. N.V. CIEN Ciena Corp. CTAS Cintas Corp. CTXS Citrix Systems, Inc. COBZ Cobiz Financial, Inc. CMCO Columbus McKinnon Corp. CYT Cytec Industries Inc. DRC Dresser-Rand Group, Inc. 30225X103 EXH Exterran Holdings Inc. FOE Ferro Corp. 32055Y201 FIBK First Interstate BancSystem, Inc. FMER FirstMerit Corp. FISV Fiserv, Inc. AJG GallagherArthur J. & Co. 37247D106 GNW Genworth Financial Inc. 39153L106 GB Greatbatch, Inc. HLS HealthSouth Corp. 42822Q100 HEW Hewitt Associates, Inc. HXL Hexcel Corp. HOLX Hologic, Inc. 45103T107 ICLR ICON PLC - SP-ADR IN Intermec Inc. IPG Interpublic Group of Companies, Inc. 48282T104 KAI Kadant Inc. KDN Kaydon Corp. KMT Kennametal Inc. KMP Kinder Morgan Energy Partners, L.P. KSS Kohl's Corp. LIZ Liz Clairborne, Inc. MTW Manitowoc Company, Inc. (The) 55306N104 MKSI MKS Instruments, Inc. MOLXA Molex Inc. Cl A 64110D104 NTAP NetApp, Inc. ORI Old Republic International Corp. OI Owens-Illinois, Inc. PTV Pactiv Corp. PMTC Parametric Technology Corp. G6852T105 PRE PartnerRe Ltd. PDCO Patterson Companies Inc. HK Petrohawk Energy Corp. PETM PetSmart, Inc. 75689M101 RRGB Red Robin Gourmet Burgers Inc. RGA Reinsurance Group of America, Inc. RSG Republic Services, Inc. 76973Q105 RRTS Roadrunner Transportation Systems, Inc. ROC Rockwood Holdings Inc. RDC Rowan Companies, Inc. V7780T103 RCL Royal Caribbean Cruises Ltd. SASR Sandy Spring Bancorp, Inc. SAPE Sapient Corp. SCSC ScanSource, Inc. 90384S303 ULTA Ulta Salon, Cosmetics & Fragrance, Inc. G87210103 UTIW UTI Worldwide, Inc. WOOF VCA Antech, Inc. 92846N104 VTAL Vital Images, Inc. 92864N101 VLCM Volcom, Inc. WERN Werner Enterprises, Inc. WGO Winnebago Industries, Inc. 98235T107 WMGI Wright Medical Group, Inc. ZUMZ Zumiez Inc. 78464A698 KRE SPDR KBW Regional Banking ETF Cash or Cash Equivalent The Fund's portfolio holdings are as of the date indicated and are subject to change without notice.The listing of holdings does not consitute a recommendation of any individual security.This listing is for informational purposes only and may not be identical to the official books and records of the Fund.Security names may not represent the official legal corporate name.Please refer to the Fund's most recent Annual Report for an audited portfolio holdings list.
